Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148406 & (20)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  GE MONEY BANK,                                                                                                     Justices
           Plaintiff-Counter
           Defendant-Appellee,
  v                                                                SC: 148406
                                                                   COA: 316223
                                                                   Ingham CC: 11-000655-AV
  CONSTANCE HADDAD,
          Defendant-Counter
          Plaintiff-Appellant.

  _________________________________________/

          On order of the Court, the motion for miscellaneous relief is GRANTED to permit
  the filing of the defendant’s supplemental appendix, but DENIED in all other respects.
  The application for leave to appeal the July 31, 2013 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2014
         d0421
                                                                              Clerk